DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 01/11/2021, in response to claims 1-4 and 8-13 rejection from the final office action (10/29/2020), by amending claims 1, 8, and 10-12; cancelling claims 6-7 and 14-22; and adding new claims 23-28 is entered and will be addressed below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 4, 8, 10-13, 23, 25-26, and 28 has been replaced as following:

1. A direct-deposition system for forming a patterned layer of a first material on a substrate by depositing the first material onto the substrate through a shadow mask, wherein the system comprises:
a first chuck for holding the substrate;
a second chuck for holding the shadow mask;
a first plurality of standoffs, each standoff of the first plurality thereof having a first height that establishes a first separation between the shadow mask and the substrate when the shadow mask and substrate are in contact; and
the shadow mask, wherein the shadow mask includes a first plurality of apertures that is arranged in an aperture pattern that includes:
(i) an array of fields, each field being standoff-free and including [[an]] a two-dimensional array of apertures of the first plurality thereof; and
(ii) a plurality of lanes, each lane being aperture free;
wherein the plurality of lanes is arranged in a two-dimensional arrangement such that (1) each pair of adjacent fields of the plurality thereof is separated by a different lane of the plurality thereof and (2) each lane resides between two fields of the array thereof;
wherein the plurality of first standoffs is arranged in a two-dimensional arrangement such that at least one first plurality thereof is affixed to the shadow mask within each lane of the plurality thereof; and
first plurality thereof is located only on the shadow mask and is capable of being removed from contact with the substrate.

4. The system of claim 1 further comprising a second plurality of standoffs, wherein at least one standoff of the second plurality thereof is affixed to the shadow mask at a location outside the aperture pattern.

8. The system of claim 1 further comprising an alignment system that is configured to establish the first separation by placing the first plurality of standoffs in an abutting relationship with at least one of 

10. A direct-deposition system for forming a patterned layer of a first material on a substrate by depositing the first material onto the substrate through a shadow mask, wherein the system comprises:
a first chuck for holding the substrate;
a second chuck for holding the shadow mask;
the shadow mask, wherein the shadow mask includes (1) a first plurality of standoffs, each standoff of the plurality thereof having a first height that establishes a first separation between the shadow mask and the substrate when the shadow mask and substrate are in contact and (2) a first plurality of apertures that is arranged in an aperture pattern that includes:
a two-dimensional array of apertures of the first plurality thereof; and
(ii) a plurality of lanes, each lane being aperture free;
wherein the plurality of lanes is arranged in a two-dimensional arrangement such that (1) each pair of adjacent fields of the plurality thereof is separated by a different lane of the plurality thereof and (2) each lane resides between two fields of the array thereof; and
wherein the plurality of standoffs is arranged in a two-dimensional arrangement such that at least one standoff of the first plurality thereof is affixed to the shadow mask within each lane of the plurality thereof; and
an alignment system configured to establish a second separation between the shadow mask and substrate, the second separation being based on the first separation;
wherein each standoff of the first plurality thereof is located only on the shadow mask and is movable relative to the substrate.

11. The system of claim 10 wherein the second separation is equal to the first separation, and wherein the alignment system is configured to establish the first separation by placing the first plurality of standoffs in an abutting relationship with at least one of the first chuck, second chuck, and substrate

plurality of standoffs in an abutting relationship with at least one of the first chuck, second chuck, and substrate

13. The system of claim 10 further comprising a second plurality of standoffs, wherein at least one standoff of the second plurality thereof is affixed to the shadow mask at a location outside the aperture pattern.

23. The system of claim 1 wherein the first plurality of standoffs is in direct contact with the substrate when the shadow mask and substrate are in contact.

25. The system of claim 1 wherein each of the first plurality of standoffs is located in a lane of the plurality thereof, and wherein each lane is larger in a first spacing between adjacent apertures within each field of the plurality thereof.

26. The system of claim 10 wherein each of the first plurality of standoffs is in direct contact with the substrate when the shadow mask and substrate are in contact.

28. The system of claim 10 wherein each of the first plurality of standoffs is located in a lane of the plurality thereof, and wherein each lane is larger in a first spacing between adjacent apertures within each field of the plurality thereof.


Authorization for this examiner’s amendment was given in a telephone interview with James Walker on 01/28/2021.

	Allowable Subject Matter
Claims 1-4, 8-13, and 23-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	The newly cited reference, JP 3794407 teaches protrusion (resist film 30) outside the holes 20 (Figs. 1(e) and 3-5). US 4273812 teaches spacer 24 at the edge of the mask 1 (Fig. 3). The prior arts of record US 6878209’s spacer 4 is fixed to the substrate 1. US 20150041793 does not have spacer. These references, alone or in combination, do not fairly teach the limitations of:
“a first plurality of standoffs, each standoff of the first plurality thereof having a first height that establishes a first separation between the shadow mask and the substrate when the shadow mask and substrate are in contact; and

(i) an array of fields, each field being standoff-free and including [[an]] a two-dimensional array of apertures of the first plurality thereof; and
(ii) a plurality of lanes, each lane being aperture free;
wherein the plurality of lanes is arranged in a two-dimensional arrangement such that (1) each pair of adjacent fields of the plurality thereof is separated by a different lane of the plurality thereof and (2) each lane resides between two fields of the array thereof;
wherein the plurality of first standoffs is arranged in a two-dimensional arrangement such that at least one standoff of the first plurality thereof is affixed to the shadow mask within each lane of the plurality thereof; and
wherein each standoff of the first plurality thereof is located only on the shadow mask and is capable of being removed from contact with the substrate” in the context of claim 1 and similar for claim 10.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716